Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 16, 2009 DREYFUS VARIABLE INVESTMENT FUND -Developing Leaders Portfolio Supplement to Prospectus dated May 1, 2008 The following information supersedes and replaces any contrary information contained in the section of the Prospectus entitled Management  Investment Adviser.  As a result of the merger of Franklin Portfolio Associates LLC into Mellon Capital Management Corporation (MCM), Oliver Buckley, Kristin Crawford and Langton C. Garvin became dual employees of The Dreyfus Corporation and MCM on January 1, 2009. 0121S0109 January 16, 2009 DREYFUS VARIABLE INVESTMENT FUND -Developing Leaders Portfolio Supplement to the Statement of Additional Information Dated May 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the Portfolios SAI entitled Management Arrangements-Portfolio Management. As a result of the merger of Franklin Portfolio Associates LLC into Mellon Capital Management Corporation (MCM), Oliver Buckley, Kristin Crawford and Langton C. Garvin became dual employees of The Dreyfus Corporation and MCM on January 1, 2009.
